11-4235
         Goloubev v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A070 867 219
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of October, two thousand twelve.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                     Circuit Judges.
11       ________________________________________
12
13       SERGUEI GOLOUBEV, AKA SERGIO GOLOUBEV,
14
15                            Petitioner,
16
17                            v.                                11-4235
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:                     Shilpa Malik, Law Offices of Shilpa
26                                           Malik, West Palm Beach, FL.
27
28       FOR RESPONDENT:                     Stuart F. Delery, Acting Assistant
29                                           Attorney General; Mary Jane Candaux,
30                                           Assistant Director; Stefanie A.
 1                           Svoren-Jay, Trial Attorney, Office
 2                           of Immigration Litigation, United
 3                           States Department of Justice,
 4                           Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 9   review is DENIED.

10       Serguei Goloubev, a native of the former Union of

11   Soviet Socialist Republics and a citizen of Russia, seeks

12   review of a September 19, 2011 order of the BIA affirming

13   the June 23, 2011 decision of Immigration Judge (“IJ”)

14   Gabriel C. Videla, denying his motion to reopen.   In re

15   Goloubev, No. A070 867 219 (B.I.A. Sept. 19, 2011), aff’g

16   No. A070 867 219 (Immig. Ct. N.Y. City June 23, 2011).     We

17   assume the parties’ familiarity with the underlying facts,

18   procedural history, and issues presented for review.

19       Goloubev has waived any argument regarding the BIA’s

20   denial of his motion to remand proceedings for adjudication

21   of an application for adjustment of status.   See Yueqing

22   Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

23   2005).   Furthermore, we deny Goloubev’s motion to hold this

24   case in abeyance because even if the I-130 visa petition

25   filed on his behalf and currently pending before United


                                   2
 1   States Citizenship and Immigration Services is granted,

 2   Goloubev is barred from adjusting to lawful permanent

 3   resident status until 2019. See 8 U.S.C. § 1229c(d).

 4       The BIA’s decision to affirm the IJ’s denial of

 5   Goloubev’s motion to reopen as untimely was not an abuse of

 6   discretion.1      See Cekic v. INS, 435 F.3d 167, 170 (2d Cir.

 7   2006).       A motion to reopen generally must be filed no later

 8   than 90 days after the date on which the final

 9   administrative decision was rendered in the proceedings

10   sought to be reopened.       8 U.S.C. § 1229a(c)(7)(C)(i);

11   8 C.F.R. § 1003.23(b)(1).       Because the final administrative

12   decision in this case was issued in 2009, Goloubev’s 2011

13   motion was untimely.       See 8 U.S.C. § 1229a(c)(7)(C)(i); 8

14   C.F.R. § 1003.23(b)(1).       However, the time limitation does

15   not apply to a motion to reopen “based on changed country

16   conditions arising in the country of nationality or the

17   country to which removal has been ordered, if such evidence

18   is material and was not available and could not have been

19   discovered or presented at the previous proceeding.”         8

20   C.F.R. § 1003.23(b)(4)(i); see 8 U.S.C.§ 1229a(c)(7)(C)(ii).



              1
            We grant the government’s unopposed motion to
       supplement the record with a complete copy of the BIA’s
       September 2011 decision.
                                       3
 1       Here, the BIA did not abuse its discretion in finding

 2   that Goloubev failed to establish changed country conditions

 3   in Russia with respect to the treatment of ethnic Chechens

 4   since the time of his prior proceedings.     See 8 U.S.C.

 5   § 1229a(c)(7); Cekic, 435 F.3d at 170.     Goloubev argues that

 6   riots in Moscow in 2010, in which several dozen individuals

 7   of Chechen appearance were attacked and severely beaten,

 8   constitute changed country conditions since his 2009

 9   hearing.   However, these riots are not sufficient evidence

10   of a change in country conditions because, as Goloubev

11   acknowledges, people of Chechen origin in Russia have been

12   subject to attacks on the basis of their ethnicity for

13   decades.   See Matter of S-Y-G-, 24 I. & N. Dec. 247, 253

14   (BIA 2007).   Moreover, because the evidence Goloubev

15   submitted showing targeting of Chechens relates mainly to

16   conditions existing prior to 2006, the agency’s finding that

17   the evidence shows an ongoing conflict, rather than a recent

18   change in conditions, is supported by substantial evidence.

19   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

20   2008).

21       Goloubev also argues that he did not understand the

22   concept of voluntary departure when he applied for and was

23   granted that form of relief in 2009.     However, such an

                                   4
 1   assertion does not create an exception to the filing

 2   deadlines for motions to reopen.    See 8 U.S.C.

 3   § 1229a(c)(7); 8 C.F.R. § 1003.23(b).    Accordingly, the

 4   agency did not abuse its discretion in denying Goloubev’s

 5   untimely motion to reopen because he failed to establish any

 6   exceptions excusing the late filing of his motion.

 7       For the foregoing reasons, the government’s motion to

 8   supplement the record is GRANTED and the petition for review

 9   and Goloubev’s motion to hold the case in abeyance are

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20
21




                                    5